DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sang US 2016/0367052 in view of Daquan CN 202218765 and further in view of Kim KR 2020090005098.
	Sang discloses:
	Claim 1- A height adjustment pillow comprising: a lower member (20); an upper member (30) arranged on the lower member; and a lifting device (200, 300) adjusting a height of the upper member with respect to the lower member by moving the upper member up and down (the device performs this function), wherein the lifting device comprises; at least one or more rotation members (320) mounted to an upper part of the lower member to be rotatable relative to upward and downward directional shafts thereof in adjacent areas of the drive shaft (220 or shaft of 350); a power train (see meshing gears in figure 14) transmitting a rotational force of the drive shaft (330) to the rotation members (230); and a lifting operation equipment (234) converting a rotational movement of the rotation member (230) into a rectilinear movement of the upward and downward directions proportional to a rotation angle of the 
Sang discloses an adjustable pillow.  Sang does not disclose left and right pillow bodies arranged at an interval so as to be spaced apart from each other and an elastic middle body connecting the left and right bodies and capable of being elastically transformed.  Daquan teaches an adjustable pillow including left and right pillow bodies (1, 4) arranged at an interval so as to be spaced apart from each other (see figure 1) and an elastic middle body (2) connecting the left and right bodies and capable of being elastically transformed.  Because both Sang and Daquan teach pillows for adjusting, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute a pillow with left and right sides for a single adjustable to achieve the predictable result of providing a pillow that adjusts.

Sang discloses all of the claimed subject matter as described above. Sang does not disclose a drive shaft, arranged in the upward and downward directions by passing through the lower member with a lower end part thereof protruding from a lower part of the lower member and having a manipulation handle provided in the protruding lower end part, wherein a receiving groove part is provided in the lower part of the lower member to receive the lower end part and the manipulation handle.
	Kim teaches a drive shaft (see shaft of 30 in figure 2), arranged in the upward and downward directions by passing through the lower member (lower portion of 10) with a lower end part thereof (lower portion of shaft of 30) protruding from a lower part of the lower member (see figure 2) and having a manipulation handle (32) provided in the protruding lower end part, wherein a receiving groove part is provided in the lower part of the lower member to receive the lower end part and the manipulation handle (see figure 2) for the purpose of ease of adjustability.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sang and provide a drive shaft, arranged in the upward and downward directions by passing through the lower member with a lower end part thereof protruding from a lower part of the lower member and having a manipulation handle provided in the protruding lower end part, wherein a receiving groove part is provided in the lower part of the lower member to receive the lower end part and the manipulation handle, as taught by Kim, for the purpose of ease of adjustability.

Claim 2- wherein the power train (see meshing gears in figure 14) is a geared power train comprising a drive gear (226) mounted to the drive shaft (shaft of 226) and a driven gear (232) mounted to the same shaft as a shaft of the rotation member (230).

	Sang discloses the claimed invention except for the teeth number of the drive gear is smaller than the teeth number of the driven gear.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a drive gear with less teeth than the driven gear, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim 4- a height indication device (440) indicating the height of the upper member according to a rotational angle of the rotation member.

Allowable Subject Matter

Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor renders obvious the claimed combinations including:
wherein the power train further comprises an idler gear provided between the drive gear and the driven gear to be engaged with the drive gear and the driven gear, wherein the teeth number of the idler gear is larger than the teeth number of the drive gear and smaller than the teeth number of the driven gear.

wherein the height indication device comprises: a first gear mounted to the same shaft as the shaft of the rotation member; a second gear mounted rotatably to the lower end part protruding from the lower part of the lower member received in the receiving groove part, rotated by a rotational force of the first gear, and having the same pitch circle and gear teeth number as a pitch circle and a gear teeth number of the first gear; and an indication member  mounted to the second gear  and having an indication part to indicate the height of the upper member.
the lower member of the left body and the lower member of the right body are provided with one or more female coupling parts in each of parts opposed to each other, and a male coupling part with which each of the female coupling part of the left body and the female coupling part of the right body is combined is provided at each of a left end part and a right end part of the middle body.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658